DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8. 10, 12-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed  Sheffield et al US 10,122,997(hereinafter Sheffield).

Regarding claim1, Sheffield discloses  a training data image capture system comprising: a support surface (see fig. 1-2, 7  platform 106, 226, 714) a camera mounted proximate the support surface and positioned to image an object on the support surface (fig. 1-2 sensor device 102,  230, 702); at least one light directed toward the support surface(fig. 1 light source 112, 114, 706 and 724); and a computer programmed to vary lighting conditions from the at least one light and to record a plurality of images from the camera at a plurality of lighting conditions from the at least one light( fig. 1-2, 7 control unit 108, 202, 708, [0007], [0023], [0027], [0031],system configured to use multiple lighting modes to illuminate an object on the turntable).

([0007-0008], [0023], [0038],  after initial image capturing, positioning platform rotated and image captured multiple times from different angle, fig. 2)

	Regarding claim3, Sheffield discloses   the system of claim 2 wherein the computer is further programmed to cause the support surface to rotate relative to the camera ([0007-0008], [0023], [0038], after initial image capturing, positioning platform rotated).

Regarding claim4, Sheffield discloses the system of claim 2 wherein the computer is further programmed to cause the camera to move along an arc relative to the support surface and to record at least one of the plurality of images at each of a plurality of positions of the camera along the arc ([0024], [0040]).

Regarding claim5, Sheffield discloses   the system of claim 4 wherein the computer is further programmed to cause the support surface to rotate relative to the camera and to record at least one of the plurality of images at each of a plurality of rotational positions of the support surface ([0007-0008], [0023], [0038], after initial image capturing, positioning platform rotated and image captured multiple times from different angle, fig. 2).

Regarding claim8, Sheffield discloses   the system of claim 4 wherein the camera is movable at least 90 degrees on the arc relative to the support surface ([0024],[0040]).

Claim12 is rejected for similar reason as discussed in claim2 above.
Claim13 is rejected for similar reason as discussed in claim1 above. 
Claim14 is rejected for similar reason as discussed in claim4 above.
Claim17 is rejected for similar reason as discussed in claim3 above.
Claim18 is rejected for similar reason as discussed in claim4 above.
Claim19 is rejected for similar reason as discussed in claim5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheffield as applied to claims 1-5, 8. 10, 12-14, 16-19 above, and further in view of Petrov et al US 2002/0050988 (hereinafter Petrov).

Regarding claim6, Sheffield teaches all the limitations of claim5 above but does not teach and Petrov teaches the system further including a backlight behind the support surface, wherein the support surface is translucent (see fig. 1 lighting devices 22 set behind screen 16 , [0106]).
.

Claims 9, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield as applied to claims 1-5, 8. 10, 12-14, 16-19 above, and further in view of Gernoth et al US 2021/0279967(hereinafter Gernoth).

Regarding claim9, Sheffield teaches all the limitations of claim1 above but does not teach and Gernoth teaches the system including a machine learning model trained based upon the plurality of images ([0005-0007], generating a 3D model of an object based on the images and positions of the device during acquisition of the images, [0087][0097], machine learning model used for object identification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use machine learning model trained as in Gernoth because it would allow the system to identify and classify objects accurately.

Claims 11, 20 are rejected for similar reason as discussed in claim9 above.


Claims7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield as applied to claims 1-5, 8. 10, 12-14, 16-19 above, and further in view of Dallas et al Us 10,248,981 (hereinafter Dallas).
 (Cln5 line 47-50, Cln9 line8-16, controller can cause various lighting elements to illuminate with various intensities, Cln11, line55-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the intensities of the lighting device as in Dallas in order to provide a desired amount of lighting from a desired direction to capture the images. 

Regarding claim15, Sheffield teaches all the limitations of claim14 above but does not teach and Dallas teaches a computer causes at least one light to illuminate the object at a variety of intensities and causes the camera to capture the plurality of images at the variety of intensities (Cln5 line 47-50, Cln9 line8-16, controller can cause various lighting elements to illuminate with various intensities, Cln11, line55-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the intensities of the lighting device as in Dallas in order to provide a desired amount of lighting from a desired direction to capture the images. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484